Citation Nr: 9933337	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  96-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for muscle strain of 
the groin.

2.  Entitlement to an evaluation in excess of 10 percent for 
a hiatal hernia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in January 1994, after more than twenty 
years of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 rating decision from the Department 
of Veterans Affairs (VA) Los Angeles, California Regional 
Office (RO).

The Board notes that the September 1999 statement from the 
veteran's representative indicates that the issue of 
entitlement to service connection for lumbosacral strain has 
been granted in full.  Therefore, that issue will not be 
addressed by the Board in this decision.



FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of a 
muscle strain of the groin has not been presented.

2.  The veteran's hiatal hernia is manifested by recurrent 
epigastric pain which is well controlled with medication, and 
is not productive of considerable or severe impairment of 
health.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
hiatal hernia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an evaluation in excess of 10 percent 
for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic 
Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Relevant service medical records reflect October 1990 
clinical records which note that the veteran had complained 
of left groin pain since August.  Upon physical examination 
of the left epididymis, a small nodule was palpable and 
tender.  An impression of chronic epididymitis was noted.  
Clinical records further reflect the veteran was treated in 
April 1993 for suprapubic pain radiating into the left groin 
area.  A diagnosis of left suprapubic discomfort of unknown 
etiology was noted.  An impression of a muscle strain in left 
lower quadrant was noted in May 1993.  The veteran was placed 
on a temporary limited profile. 

Service medical records also reflect numerous epigastric-
related complaints from 1972 through 1992.  A March 1976 
clinical record reflects an assessment of a hiatal hernia and 
esophagitis.  Upon retirement examination dated in November 
1993, the veteran's systems were clinically evaluated as 
normal with the exception of the left ankle.

Upon VA general medical examination dated in March 1994, the 
veteran complained of epigastric pain since 1977, and 
intermittent pain in the left scrotal area and a nodule in 
the same area since 1990.  Upon physical examination, the 
examiner noted no abdominal wall or inguinal herniae present.  
The examiner also noted normal adult male genitals with no 
testicular masses and no scrotal tenderness or masses.  The 
examiner stated no evidence of epididymitis was found at the 
time of this examination.  The examiner noted that antacids 
had provided relief from the veteran's epigastric pain in the 
past.  The examiner opined that the specific cause of the 
veteran's recurrent burning epigastric pain and recurrent 
left scrotal pain remained undetermined.  

A private radiology report of an upper gastrointestinal 
series dated in June 1994 reflects a conclusion of a moderate 
sized uncomplicated hiatus hernia.  It was noted that no sign 
of reflux or esophagitis was elicited.  

Private clinical records dated from June 1994 to January 1995 
reflect the veteran was taking Zantac in the evenings with 
good results.  A January 1995 assessment noted a hiatal 
hernia by history under control with Zantac.  The record also 
reflects the veteran reportedly felt that he did not need a 
full dose of Zantac as often and wanted to try to cut back on 
the dosage.  

A report of an upper gastrointestinal series dated in May 
1996 reflects no significant hiatal hernia or reflux was 
seen.  An impression of mild irregularity of gastroesophageal 
junction without evidence of hiatal hernia or 
gastroesophageal reflux, which may represent mild reflux 
esophagitis, was noted.  

Upon VA examination dated in May 1996, the veteran reported 
intermittent burning epigastric pain.  The veteran reported 
the recurrences of epigastric pain were less frequent and 
less severe when taking Zantac.  The veteran also reported a 
recent 20-pound weight loss, but stated that he felt well and 
had a good appetite.  Physical examination revealed no 
tenderness or masses in the abdominal or rectal area.  The 
examiner noted relevant impressions of a history of recurrent 
burning epigastric pain since 1977 with esophagitis believed 
to be the cause of the recurrent epigastric pain, a recent 
20-pound weight loss of undetermined cause, and infectious 
mononucleosis with hepatitis in 1983.  

Analysis

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.


I.  Entitlement to Service Connection for Muscle Strain of 
the Groin

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1999).  In the alternative, service connection may 
be established by a continuity of symptomatology between a 
current disorder and service.  38 C.F.R. § 3.303(d); Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).  Lay observations of 
symptomatology are pertinent to the development of a claim of 
service connection if corroborated by medical evidence.  See 
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quantity and quality of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit, 5 Vet. App. at 93.

Following a review of the evidence of record, the Board 
concludes that service connection for muscle strain of the 
groin is not warranted.  

Although the veteran's service medical records clearly 
reflect treatment for muscle strain of the groin and a nodule 
in the left scrotal area, the clinical evidence of record 
does not indicate that the veteran has been treated for or 
diagnosed with muscle strain of the groin since his 
separation from service.  Upon VA examination dated in March 
1994, the examiner noted no testicular masses, no scrotal 
tenderness or masses, and no evidence of epididymitis.  
Additionally, VA examination dated in May 1996 revealed no 
tenderness or masses in the abdominal or rectal area.  The 
Board also notes that the May 1996 examination report does 
not reflect any complaints related to a muscle strain of the 
groin.  

The veteran's claim is supported solely by his own 
contentions.  Generally, statements prepared by lay persons 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  A layperson can 
certainly provide an eyewitness account of a veteran's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  In the case, the record does not indicate that the 
veteran possesses the requisite expertise necessary to offer 
a medical opinion such as a current diagnosis of a muscle 
strain of the groin.  

In the absence of competent medical evidence of a current 
diagnosis of muscle strain of the groin, the veteran's claim 
is not well grounded and must be denied.

II.  Entitlement to an Evaluation in Excess of 10 percent for 
a Hiatal Hernia

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

A hiatal hernia is rated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (1999).  Pursuant to that regulation, a 
60 percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  Persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent evaluation.  A 10 percent evaluation is 
warranted for a hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (1999).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

A review of the evidence of record reflects complaints of 
recurrent epigastric pain.  The record also reflects the 
veteran's symptoms were well controlled with medication.  
However, the record is silent for evidence of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal, arm, or shoulder 
pain productive of considerable impairment of health.  The 
record is further silent for symptoms of pain, vomiting, 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  

In fact, the most recent report of an upper gastrointestinal 
series reflects no significant hiatal hernia or reflux was 
seen, only mild irregularity of the gastroesophageal junction 
was noted.  This report is consistent with the June 1994 
report of an upper gastrointestinal series which noted a 
moderate sized hiatus hernia with no sign of reflux or 
esophagitis.

The Board is cognizant of the veteran's recent twenty-pound 
weight loss.  However, the medical evidence does not indicate 
that such weight loss was caused by or a result of the 
veteran's hiatal hernia.  Additionally, the veteran reported 
to the examiner that he felt well and had a good appetite.  

In light of the aforementioned medical evidence, the Board 
concludes that an evaluation in excess of 10 percent for a 
hiatal hernia is not warranted at this time.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

The Board has considered all of the evidence, to include 
service medical records and the records of post-service 
medical treatment to date.  A disability evaluation in excess 
of 10 percent is denied based on the totality of the 
evidence, without predominant focus on the recent evidence of 
record.  Such review is consistent with the Court's recent 
decision in Fenderson.



ORDER

Entitlement to service connection for a muscle strain of the 
groin is denied.

Entitlement to an evaluation in excess of 10 percent for a 
hiatal hernia is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

